Title: From Alexander Hamilton to Jonathan Cass, 7 May 1800
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            NY. May 7—1800
          
          You will immediately put things in readiness for sending the men under your command to Pittsburg. The Deputy Quarter Master General has been instructed to take measures for their transportation, and will write to you on the subject. For such articles arms   accoutrements and articles of camp equipage and utensils as you may stand in need of, you will make application founded on regular returns to Samuel Hodgdon Esr to the Superintendant of Military stores.
          The recruiting service will still be continued under your superintendance—sending therefore a sufficient number of officers one subaltern with the men to take care of them, you will retain the rest with of the officers to assist you in recruiting. You may likewise retain, if it shall appear to you expedient, a number of privates, not exceedg six, with a proportion of non commissioned Officers.
          
            When the troops are ready to march you they will do so without further orders—
          
          Major Cass
        